Title: To George Washington from Jonathan Trumbull, Sr., 7 August 1777
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] 7th Augt 1777

Yesterday received a Letter of the 3d instant from General Putnam inclosing a Copy of yours to him of the 1st instant advising that the Enemy’s Fleet on the 31st ulto sailed out of the Capes of Deleware on an eastern Course—requesting all possible Assistance to prevent the Enemy’s possessing themselves of the Passes in the Highlands. Previous to this in Pursuance of a former Requisition from General Putnam Orders had been given to Brigr General Silliman to send on to Peekskill Colo. Enos’s Battalion which was raised for the Defence of this State and on the Requisition of General Putnam to send on such Part of the Militia of his Brigade as might be wanted and could be spared having Respect to the Defence of the Sea Coast. Simular Orders were like wise given to Brigadier General Oliver Woolcot. In Consequence of which a Part of Colo. Enos’s Battalion five Throops of Horse and two Regiments of Brigadier Silliman’s Brigade like wise three Regiments of Brigadier Oliver Woolcotts Brigade have been ordered to march and hope by this Time many of them are arrived. Orders were yesterday issued for a further Number of the Militia to compleat about three thousand in the whole to march immediately to Peekskill under the Command of Brigr General Ward. A large Quantity of Powder belonging to the States being deposited at Norwich contiguous to New London on the appearance of a Fleet of the Enemy’s Ships off the Harbour of New London it was judged prudent to provide against Accident to remove one hundred Barrels of the Powder to Lebanon one hundred to Coventry and one hundred to Windham and One hundred still remaining at Norwich. The sudden and unexpected Retreat from Tyonderoga and Mount Independance followed with the Loss of all the Ordinance Stores, And a Requisition made by General Putnam thro’ the Deputy Adjutant General Root of the 28th ulto to have the Militia furnished with Ammunition as that Article was wanting there, Has induced me to send forward to Farmington in this State one hundred Barrels of Powder belonging to the States which if wanted at Peekskill

may go forward by the Teams which go with it to Farmington. And this Express will return to Hartford seasonably that the Teams may go on from Farmington to the Place where you may direct the Same otherwise to be stored at Farmington which is a safe Place. I am, with great Esteem and Sincerity Your Excellency’s Most Obedient Humble Servant

Jonth; Trumbull

